TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 13, 2019



                                        NO. 03-19-00450-CV


                               Jacqueline Harrington, Appellant

                                                v.

                             Cross Creek of Texas, Ltd., Appellee




           APPEAL FROM COUNTY COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on April 18, 2019. Having

reviewed the record, the Court holds that Jacqueline Harrington has not prosecuted her appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.